DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to Applicant’s response filed on 1/11/2022. Claims 1 through 17 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/18/2021 and 1/25/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Response to Amendment
Applicant' s amendments, see pages 9-11, filed 1/11/2022, with respect to claim amendments to overcome 35 USC § 112(b) and 112(a) rejections have been fully considered and are persuasive.  The 35 USC § 112(b) and 112(a) rejections of claims 4-8 and 12-16 have been withdrawn.
In response to the amendments made to “driver state estimation unit” being updated to “driver state estimation electronic control unit”, the Examiner will interpret as part of an ECU which is a well-known structure to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments, see pages 11-12, filed 1/11/2022,  have been fully considered but they are not persuasive.  The Applicant has argued that "...any of the components disclosed in Hudson could be repositioned to under a vehicle seat such as the heat-generating electric component 9 of Mori without providing motivation for doing so..." or considering the modifications required to accommodate the changes, however the Examiner respectfully disagrees.  While Hudson discloses the inventive concept in a more concise manner, the location of the components is modified by the teachings of Mori.  Mori teaches these same components located above a floor panel and below a seat (see at least [0017], [0032], Fig 5, [0006], and [0024]).  Motivation to locate these identical components under a seat, as taught by Mori, was provided for "...the benefit of efficiently utilizing an otherwise unoccupied space in a vehicle (see at least [0032] and [0008])."  In addition to this previously stated motivation to modify Hudson with Mori, locating the components disclosed by Hudson below a seat as taught by Mori would have been beneficial from a design standpoint, where unoccupied space now 
In response to applicant' s argument that modifications would be required to accommodate the changes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant' s arguments, see pages 12-14, filed 1/11/2022, with respect to amended claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although the Tsumura reference does not explicitly teach this aspect of the claimed invention, it is still implied according to the arguments presented in the Interview Summary dated 11/30/2021.  However, to advance prosecution, KUME et al. (US-2017/0368947; hereinafter Kume), in the same field of endeavor, teaches …a main battery … is disposed on a vehicle lower side of the floor panel (see Kume at least [0080], [0085], and Fig 1; battery modules 21-24 which supply power to a power unit 30 as is the function of the main battery in the instant claim; located below front (battery modules 20 and 21) and rear (battery modules 23 and 24) seat).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US-2018/0229676; hereinafter Hudson; already of record) in view of Mori et al. (US-2016/0039263; hereinafter Mori; already of record) and further in view of KUME et al. (US-2017/0368947; hereinafter Kume).
Regarding claim 9, Hudson discloses an autonomous driving electric vehicle (see Hudson at least [0014]) comprising: 
…
…
an autonomous driving device module that is equipped with a plurality of devices (see Hudson at least [0014] which describes a component 110 including one or more autonomous driving modules and devices) and … ; and 
a main battery that is configured to supply power to a power unit and the autonomous driving device module, is provided separately from the autonomous driving device module (see Hudson at least [0016]-[0018], and [0020] which describe autonomous component 110 being connected to a first and second power bus, unit 116 including auxiliary batteries, and unit 112 providing the main power), and …
However, Hudson does not explicitly disclose the following:
a floor panel that constitutes a part of a vehicle body and extends in a front to rear direction of a vehicle and a width direction of the vehicle; 
a rear seat that is disposed on a vehicle upper side of the floor panel so that a gap is formed with respect to the floor panel and on which a passenger is able to sit; 
 [module] is disposed on the vehicle upper side of the floor panel and a vehicle lower side of the rear seat…
…[main battery] is disposed on a vehicle lower side of the floor panel.
Mori, in the same field of endeavor, teaches the following:
a floor panel that constitutes a part of a vehicle body and extends in a front to rear direction of a vehicle and a width direction of the vehicle (see Mori at least [0017] and Fig 1 item 5); 
a rear seat that is disposed on a vehicle upper side of the floor panel so that a gap is formed with respect to the floor panel and on which a passenger is able to sit (see Mori at least [0032], Fig 5, and [0061] which describe a gap formed by member 7 for housing components, beneath any seat within the vehicle); 
[module] is disposed on the vehicle upper side of the floor panel and a vehicle lower side of the rear seat (see at least [0017], [0032], and Fig 5 which describes electrical components above a floor panel within a gap that is below a seat)…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle as disclosed by Hudson with a module located below a seat as taught by Mori for the benefit of efficiently utilizing an otherwise unoccupied space in a vehicle (see at least [0032] and [0008]).  Additionally, locating the components disclosed by Hudson below a seat as taught by Mori would have been beneficial from a design standpoint, where unoccupied space now houses electrical components, which would inevitably lead to a reduction in cost and prevent any weather or particulate damage to the sensitive electrical components.
Neither Hudson nor Mori teach …[main battery] is disposed on a vehicle lower side of the floor panel.
Kume, in the same field of endeavor, teaches …[main battery] is disposed on a vehicle lower side of the floor panel (see Kume at least [0080], [0085], and Fig 1; battery modules 21-24 which supply power to a power unit 30 as is the function of the main battery in the instant claim; located below front (battery modules 20 and 21) and rear (battery modules 23 and 24) seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle including modules as taught by Hudson and Mori with a battery located below a vehicle’s floor panels as taught by Kume to provide thermal conductivity and magnetic shielding properties, the thermal conductivity eliminating a requirement for supplemental cooling means, and the protection from magnetic leakage provided by the floor panel shielding (see Kume at least [0082], [0098], [0104], and [0109]).
Regarding claim 10 and analogous claim 2, Hudson in view of Mori and further in view of Kume teach the autonomous driving electric vehicle according to claim 9, wherein 
the plurality of devices (Hudson [0014]) includes
an autonomous driving electronic control unit (Hudson [0014] where component 110 includes a vehicle controller to coordinate modules related to autonomous functions), 
a sub-battery (Hudson [0017] where energy storage module 116 may include one or more auxiliary batteries), 
a converter (Hudson [0017] power conversion module 114), and 
an air blowing unit (Mori [0037] specifically air intake fan 125)
the autonomous driving electronic control unit is configured to control a movement of the vehicle in an autonomous driving mode (Hudson [0012] and [0014] where a steering system is responsive to commands from a vehicle controller within an autonomous vehicle, such as AVSC 110), 
the sub-battery is provided separately from the main battery provided in the vehicle and is configured to supply power to the autonomous driving electronic control unit (Hudson [0017], [0018], and [0020] which describes an energy storage module 116 as including one or more auxiliary batteries, and a power distribution system 118 that distributes power provided by the energy storage module 116 to a plurality of low-voltage power buses.  The AVSC 110, autonomous driving control unit, can be connected to the first and second power buses to receive power), 
the converter is configured to convert power supplied from the sub-battery and to supply the power to the autonomous driving electronic control unit (Hudson [0017], [0018], and [0020] which describes a power conversion module 114 that converts voltage from auxiliary batteries to a voltage compatible with a low voltage power bus.  The voltage is then distributed by the power distribution system 118 to a plurality of low-voltage power buses.  The AVSC 110, autonomous driving control unit, can be connected to the first and second power buses to receive power), and 
the air blowing unit is configured to blow cooling air toward at least one of the autonomous driving electronic control unit, the sub-battery, and the converter (Mori [0024] and [0033] where component 9 performs the functions of a power converting unit, which is cooled by fan 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the autonomous vehicle with a plurality of devices having a main battery as taught by the combination of Hudson and Kume with an air blowing unit as taught by Mori to help cool electrical devices (see Mori at least [0033] and [0037]).
Regarding claim 11 and analogous claim 3, Hudson in view of Mori and further in view of Kume teach the autonomous driving electric vehicle according to claim 10, wherein 
the autonomous driving device module includes an outer casing portion (see Mori at least [0023]-[0024] and Fig 2 where attachment member 7 houses a heat-generating electrical component),
the outer casing portion is able to accommodate the autonomous driving electronic control unit (see Mori at least [0023]-[0024] and Fig 2 where component 9 can be embodied as any heat-generating electrical component, such as those disclosed by Hudson, housed within an attachment member 7), the sub-battery (see Mori at least [0023]-[0024] and Fig 2 where component 9 can be embodied as any heat-generating electrical component, housed within an attachment member 7), the converter (Mori [0023]-[0024] and Fig 2 which depicts an electric component 9 such as a power converter, being housed within an attachment member 7), and a blowing port of the air blowing unit (see Mori at least [0024] and Fig 6 air inlet 65 and outlet 69 holes), 
the outer casing portion is disposed with one direction as a long direction (see Mori at least Fig 2, attachment member 7), 
the blowing port of the air blowing unit is disposed on one side of the outer casing portion and is opened to the other side of the outer casing portion in the long direction (see Mori at least [0033] and  and 
a portion on the other side of a peripheral wall portion of the outer casing portion in the long direction is provided with an exhaust port (see Mori at least Fig 6 and [0039] where air outlet holes 89 are included on housing 37, found within the casing 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle having a main battery as taught by the combination of Hudson and Kume with a housing which include various electronic devices along with inlet and outlet holes as taught by Mori to provide cooling to the electronic devices, optimizing the overall efficiencies (see Mori at least [0007]).
Regarding claim 1, Hudson in view of Mori and further in view of Kume teach the analogous material of that in claims 9, 10, and 11 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 17, Hudson in view of Mori and further in view of Kume teach the autonomous driving electric vehicle according to claim 9, wherein the floor panel extends between the main battery and the rear seat (see Kume at least Fig 1, [0082], and [0085]; floor panel 3; battery unit 20 that houses battery modules 21-24; rear seat 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the autonomous vehicle including modules as taught by Hudson and Mori with a floor panel that extends between the main battery and the rear seat as taught by Kume to provide thermal conductivity and magnetic shielding properties, the thermal conductivity eliminating a requirement for supplemental cooling means, and the protection from magnetic leakage provided by the floor panel shielding (see Kume at least [0082], [0098], [0104], and [0109]).

Claims 12-15 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Mori and Kume as applied to claim 9-10 above and analogous claims 1-2, and further in view of Funakawa (US-2017/0220039; already of record).
Regarding claim 12 and analogous claim 4, Hudson in view of Mori and Kume teach the autonomous driving electric vehicle according to claim 10, wherein 
the autonomous driving electronic control unit (Hudson [0014]) includes
…
However, neither Hudson nor Mori nor Kume teach the following:
an altitude map information electronic control unit, 
an own position estimation electronic control unit, and 
a driver state estimation electronic control unit, 
the altitude map information electronic control unit is configured to store map information, 
the own position estimation electronic control unit is configured to estimate a position of an own vehicle based on the map information and a signal transmitted from a peripheral situation acquisition unit capable of acquiring a peripheral situation of the own vehicle, and 
the driver state estimation electronic control unit is configured to estimate a driver state based on a signal transmitted from a monitoring unit configured to monitor a state of a driver sitting on a driver seat.
Funakawa, in the same field of endeavor, teaches the following:
an altitude map information electronic control unit (see Funakawa at least [0033] which details control unit 23 acquiring map data from database 43), 
an own position estimation electronic control unit (see Funakawa at least [0032] where unit 21 uses data from sensors 41 and database 43 to determine information about a vehicles location and surroundings), and
a driver state estimation electronic control unit (see Funakawa at least [0022] which details driver analyzing unit 3), 
the altitude map information electronic control unit is configured to store map information (see Funakawa at least [0033] where database 43 stores map data), 
the own position estimation electronic control unit is configured to estimate a position of an own vehicle based on the map information and a signal transmitted from a peripheral situation acquisition unit capable of acquiring a peripheral situation of the own vehicle (see Funakawa at least [0032] which details unit 21 utilizing both sensor data and map data to determine a vehicle’s position, peripheral situation data being that of a camera), and
the driver state estimation electronic control unit is configured to estimate a driver state based on a signal transmitted from a monitoring unit configured to monitor a state of a driver sitting on a driver seat (see Funakawa at least [0022] where unit 3 estimates a driver state based on information from devices on a vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle having a module with an air blowing unit and main battery as taught by the combination of Hudson, Mori, and Kume with a position estimation electronic control unit and driver state estimation electronic control unit as taught by Funakawa to ensure a driver’s level of focus so that a vehicle’s mode switch does not happen unexpectedly when a vehicle reaches a location in which manual control is required (see Funakawa at least [0004]).
Regarding claim 13 and analogous claim 5, Hudson in view of Mori and further in view of Kume teach the autonomous driving electric vehicle according to claim 11.
Regarding claim 14 and analogous claim 6, Hudson in view of Mori and Kume, and further in view of Funakawa teach the autonomous driving electric vehicle according to claim 13, wherein 
the outer casing portion is disposed with the width direction of the vehicle as a long direction (see Mori at least Fig 3), 
an exhaust port side connector portion that is provided in one disposed adjacently to the exhaust port (see Mori at least Fig 6 and [0033]-[0034] where air outlet holes 89 of housing 37 are adjacent to air outlet holes 69 of component 9) among the altitude map information electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), the own position estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), and the driver state estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component) is disposed so that a wiring or device is connectable from an exhaust port side (see Mori at least [0040] and Fig 6 where power socket 13 is located around air outlet holes 69), and 
an opening side connector portion that is provided in one disposed adjacently to an opening portion (see Mori at least [0037] and Fig 6 where air inlet holes 87 of housing 37 are adjacent to air inlet holes 65 of component 9) provided in a portion on one side of the peripheral wall portion in the front to rear direction of the vehicle among the altitude map information electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), the own position estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), and the driver state estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component) is disposed so that a wiring or device is connectable from an opening portion side (see Mori at least [0024] and Fig 2 where wires protrude from the side of component 9, originating from junction box 35).

Regarding claim 15, Hudson in view of Mori and Kume, and further in view of Funakawa teach the autonomous driving electric vehicle according to claim 13, wherein 
each of the altitude map information electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), the own position estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), the driver state estimation electronic control unit (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component), and the converter (see Mori at least [0024] where component 9 can be embodied as any heat-generating electrical component) includes an inner casing portion constituting an outer shell (see Mori at least [0024] and Fig 2 which depicts a housing 37 within the attachment member 7, the housing surrounding a component 9 designated as any type of heat-generating electrical component), and
a flow passage of cooling air blown out from the air blowing unit is formed from the blowing port to the exhaust port by the peripheral wall portion and the inner casing portion (see Mori at least [0035], Fig 6, and [0024] where component 9 can be embodied as any heat-generating electrical component, regulated by a path of cooling air through various casings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the autonomous vehicle having a main battery and driver 
Regarding claim 7, Hudson in view of Mori and Kume, and further in view of Funakawa teach the analogous material of that in claim 15 as recited in the instant claim and is rejected for similar reasons.

Claims 16 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Mori, Kume, and Funakawa as applied to claims 15 and 7 above, and further in view of Rice et al. (US-2019/0171258; hereinafter Rice; already of record).
Regarding claim 16, Hudson in view of Mori and Kume, and further in view of Funakawa teach the autonomous driving electric vehicle according to claim 15. 
However, neither Hudson nor Mori nor Kume nor Funakawa teach the inner casing portion is provided with a heat dissipation portion that protrudes toward the flow passage and extends along the flow passage.
Rice, in the same field of endeavor, teaches the inner casing portion is provided with a heat dissipation portion that protrudes toward the flow passage and extends along the flow passage (see at least Fig 3, [0086], [0105], Fig 6, and [0108] where cooling baseplate 210 includes modular heat frames 220 to cool electrical components, with note that cooling baseplate 610 can be used in place of baseplate 210, where baseplate 610 includes cooling fins 620 to further refine the cooling process of electrical components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle having a module with an air blowing unit, main battery, and driver estimation electronic control unit taught by the combination of Hudson, Mori, Kume, 
Regarding claim 8, Hudson in view of Mori, Kume, Funakawa and further in view of Rice teach the analogous material of that in claim 16 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koyama et al. (US-2017/0267058) teaches a battery located on the lower side of a vehicle’s floor panel.
Katayama et al. (US-2014/0374180)
Ohkuma et al. (US-7396075) teaches a battery located on the lower side of a vehicle’s floor panel.
Suzuki et al. (US-2018/0178675) teaches a battery located on the lower side of a vehicle’s floor panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663